UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6693


UNITED STATES OF AMERICA,

                        Plaintiff – Appellee,

          v.

SURRELL MONTIA DUFF,

                        Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:09-cr-00082-MR-1; 3:13-cv-00173-MR)


Submitted:   September 23, 3014         Decided:   September 26, 2014


Before NIEMEYER and      GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Surrell Montia Duff, Appellant Pro Se. William A. Brafford,
Kelli Hamby Ferry, Assistant United States Attorney, Charlotte,
North Carolina; Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Surrell   Montia    Duff          seeks    to    appeal    the    district

court’s   order     denying     relief    on       his    28    U.S.C.    § 2255    (2012)

motion.     We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he

timely    filing    of    a   notice    of       appeal    in    a   civil   case       is   a

jurisdictional requirement.”              Bowles v. Russell, 551 U.S. 205,

214 (2007).

               The district court’s order was entered on the docket

on October 29, 2013.            The notice of appeal was filed on April

14, 2014.       Because Duff failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal    contentions     are       adequately        presented     in    the

materials      before    this   court     and      argument       would    not    aid    the

decisional process.



                                                                                 DISMISSED

                                             2